EXHIBIT SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this "Amendment") is entered as of the 19th day of March, 2009, by and between FAIRFAX MEDICAL CENTER, LLC, a Virginia limited liability company ("Seller") and GYRODYNE COMPANY OF AMERICA, INC., a New York corporation ("Purchaser"). RECITALS: WHEREAS, Seller and Purchaser entered into a Purchase and Sale Agreement bearing an original effective date of January 2, 2009 (the "Original Agreement"), as amended by that certain First Amendment to Purchase and Sale Agreement, dated February 16, 2009, for the purpose of correcting the effective date of the Original Agreement to February 2, 2009 (the "First Amendment") (the Original Agreement and the First Amendment collectively referred to as the "Agreement") whereby, subject to the terms and conditions contained in the Agreement, Seller agreed to sell and Purchaser agreed to purchase that certain real property and all buildings and improvements located thereon and having a street address of 10721 Main Street, Fairfax, Fairfax City, Virginia (hereinafter the "Property"); and WHEREAS, Purchaser and Seller have agreed to amend the Agreement to reduce the Purchase Price and to reflect additional terms negotiated between the parties during the Due Diligence Period. NOW, THEREFORE, in consideration of the mutual covenants as set forth herein, and of other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree and covenant as follows: 1.The recitals set forth above are hereby incorporated as essential terms of this Amendment. Capitalized terms shall have the meaning ascribed to them in the Agreement, unless otherwise defined herein. 2.Section 2.1 of the Original Agreement is hereby deleted in its entirety, and the following is substituted in its place and stead: 2.1.
